DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/17/2021 has been entered.
Claims 6-8 and 24 are pending with claims 6 have been amended to included original claims 1 and.  
 
 Allowable Subject Matter
Claims 6-8 and 24 are allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not show with respect to independent claim 6 and 24, “locating sensitive data in the recording, wherein said locating the sensitive data further comprises determining a pattern of the sensitive data within total data communicated and determining metadata for the sensitive data, including for each sensitive source data element, a title, sensitivity score, various classifications, a request URI, the sensitivity and classification of the data element” with the other limitations of the claim. 



Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin Almeida whose telephone number is 571 -270-1018. The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to. 5:00 P.M. The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
/DEVIN E ALMEIDA/Examiner, Art Unit 2492            
                                                                                                                                                                                            /SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492